Opinión de conformidad emitida por el
Juez Presidente Se-ñor Andréu García.
El 4 de julio de 1993 se aprobó la Ley Núm. 22 (1993 Leyes de Puerto Rico 101-113), autorizando la celebración de un plebiscito en el cual el Pueblo de Puerto Rico pudiera expresarse sobre el status político de su preferencia/1)
*505En dicha ley se dispuso para que los electores capacita-dos pudiesen votar entre las tres (3) fórmulas tradicionales que han existido en Puerto Rico: la Estadidad, el Estado Libre Asociado y la Independencia. Se dispuso, además, que era la facultad primaria de los partidos políticos prin-cipales redactar unas definiciones de las fórmulas de status y llevar a cabo una campaña de promoción para cada una de las fórmulas. Dicha campaña se llevaría a cabo con la ayuda de un fondo electoral asignado por la Asamblea Le-gislativa con el fin de sufragar en parte los gastos de infor-mación al elector.
Según la ley, la participación representativa de otros grupos, organizaciones o entidades aparte de los partidos políticos que participaron en las últimas elecciones genera-les y que aparecen debidamente inscritos por virtud de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3001 et seq., quedó sujeta a que éstos últimos hubiesen optado por no representar las fórmulas correspondientes.
En el caso de autos, los tres (3) partidos tradicionales de Puerto Rico: el Partido Nuevo Progresista, el Partido Popular Democrático y el Partido Independentista Puertorri-queño, notificaron su interés de participar en el proceso sometiendo sendas definiciones de las fórmulas de status. De esa forma, y conforme a la Ley Núm. 22, supra, impi-. dieron el acceso a otras organizaciones no partidistas al proceso antes descrito.
El 15 de septiembre de 1993 Roberto Sánchez Vilella y Noel Colón Martínez, ambos en representación propia, pre-sentaron demanda de interdicto preliminar y permanente ante el Tribunal Superior cuestionando la constitucionali-dad y legalidad de la ley plebiscitaria. Alegaron que se les privó de su derecho al voto ya que, al no creer en ninguna de las definiciones de las fórmulas presentadas por los par-tidos, se veían obligados a abstenerse de votar.
*506Además, en su demanda, los demandantes atacaron la “Ley del Plebiscito” por violar los preceptos de derecho in-ternacional siguientes:
a. Las definiciones de las fórmulas políticas no están basa-das en el principio de soberanía y están subordinadas al poder del Congreso de los Estados Unidos bajo la cláusula territorial de la Constitución Federal.
b. El plebiscito del 14 de noviembre próximo establece un mecanismo de participación electoral dentro de un marco polí-tico en el que Estados Unidos ejerce la soberanía sobre el Pueblo de Puerto Rico, sin que haya una transferencia de los pode-res soberanos al Pueblo u organismo representativo de la soberanía del Pueblo.
c. Al plebiscito no le precede la erradicación de las condicio-nes existentes que vician el libre ejercicio de la autodetermina-ción tales como la presencia militar norteamericana en Puerto Rico y la vigencia de legislación de los Estados Unidos.
d. No existe un compromiso del Congreso de Estados Uni-dos de honrar la voluntad del Pueblo según [é]sta sea expre-sada en el plebiscito. Demanda, pág. 13.
El 21 de septiembre de 1993 se celebró una vista en la que las partes argumentaron sus planteamientos de derecho. Ese mismo día, la Federación de Universitarios Pro Independencia (F.U.P.I.) solicitó intervenir en el pleito. Atacaron la constitucionalidad de la Ley Núm. 22, supra, por ésta limitar la participación en el proceso de diseñar las definiciones de las fórmulas de status a tres (3) parti-dos, entendiendo que el contenido de las mismas no recogía su definición particular del status.
En su demanda, la F.U.P.I. incorpora lo alegado por los apelantes Roberto Sánchez Vilella y Noel Colón Martínez, y ataca, a su vez, la utilización del proceso plebiscitario por considerarla una forma inefectiva de descolonización.(2)
*507El 21 de octubre el Tribunal Superior, Sala de San Juan (Hon. Gilberto Gierbolini, Juez), desestimó la demanda por falta de legitimación activa de los demandantes, dene-gando a su vez la solicitud de intervención.
No conforme con esto, los demandantes Sánchez Vilella y Colón Martínez, así como la F.U.RI. apelaron ante este Tribunal.
El derecho de participar en el proceso electoral, ele-mento base de nuestro sistema democrático que surge del derecho al voto y de la libertad de asociación, es fundamental en nuestro esquema de Derecho constitucional. Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84 (1980); Illinois Elections Bd. v. Socialist Workers Party, 440 U.S. 173 (1979); Emdas. I y X, Const. EE.UU., L.P.R.A., Tomo 1;(3) Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1.
En el contexto de participación política, el derecho al voto no tan sólo comprende el derecho del elector a votar en *508las elecciones, sino que abarca el derecho a que se incluyan en las papeletas las opciones que reflejan las corrientes políticas contemporáneas del elector. Lubin v. Panish, 415 U.S. 709 (1974). A su vez, el derecho a asociarse se refiere al derecho a formar agrupaciones para participar en el pro-ceso electoral.
El Tribunal Supremo federal ha determinado que aun-que es indudable el carácter fundamental que conlleva su ejercicio, este derecho a votar de una manera determinada y el derecho a asociarse para propósitos políticos a través de una papeleta electoral no es absoluto. Munro v. Socialist Workers Party, 479 U.S. 189 (1986); Burdick v. Takushi, 504 U.S. 428 (1992). A tenor con esto, ese Tribunal ha re-conocido el poder de los estados de regular las elecciones dentro de sus jurisdicciones. Tashjian v. Republican Party of Connecticut, 479 U.S. 208 (1986). La razón de permitirle al Estado la facultad de reglamentación del proceso electoral responde a la necesidad práctica de ordenar el mismo con miras a evitar la confusión y el caos.
Bajo este poder de reglamentación, al gobernar el acceso de los grupos, candidatos o fórmulas a las papeletas, el Estado se coloca en una posición que por su naturaleza tiene el efecto de restringir e imponer cargas sobre el de-recho a participar en el proceso electoral.
Es por esta razón que en varias ocasiones el más alto tribunal federal se ha expresado al efecto de que en casos en que se impugna la constitucionalidad de una ley electoral que crea barreras y restricciones al acceso a las pape-letas no se impone automáticamente el deber a los tribu-nales de aplicar un escrutinio estricto. Bullock v. Carter, 405 U.S. 134 (1972); Anderson v. Celebrezze, 460 U.S. 780 (1983); Burdick v. Takushi, supra.
...El someter cada reglamento electoral al escrutinio estricto y el requerir que dicha reglamentación sea diseñada estrecha-mente para promover un interés apremiante del Estado ... le ataría las manos a los estados que quieren garantizar que las *509elecciones se lleven a cabo de forma equitativa y eficiente. (Tra-ducción nuestra.) Burdick v. Takushi, supra, pag. 433.
Es necesario que los tribunales lleven a cabo un proceso analítico en la determinación del estándar a seguir. Anderson v. Celebrezze, supra.
El Tribunal Supremo federal ha entendido que este pro-ceso de análisis requiere primero considerar bajo la Pri-mera y Decimocuarta Enmienda la naturaleza y magnitud del daño alegadamente sufrido por los demandantes. Anderson v. Celebrezze, supra. Es únicamente ante una res-tricción severa e irrazonable que se sujetaría la reglamen-tación al más riguroso escrutinio. Véase Norman v. Reed, 502 U.S. 279 (1992). El rigor del análisis, por ende, depen-dería de la dimensión del peijuicio ocasionado a los dere-chos invocados.
De determinarse que el estatuto impone una restricción razonable y no discriminatoria al acceso a las papeletas, se aplicaría el estándar del balance de intereses. Anderson v. Celebrezze, supra. Bajo dicho criterio, los tribunales proce-derían a identificar y evaluar los intereses gubernamenta-les que pudiesen justificar la imposición de la reglamenta-ción, pesándolos frente a los daños al derecho al voto y a la libre asociación. Debe determinarse, además, si dichos in-tereses son legítimos y si la intensidad justifica la imposi-ción de un gravamen a los derechos invocados. Cónsono con esta norma se ha señalado que un interés importante del Estado sería suficiente para sostener la validez consti-tucional de la reglamentación. Id.(4) Véase, también, Bur-*510dick v. Takushi, supra.(5)
HH HH HH
A tenor con la doctrina antes expuesta, debemos esta-blecer cuáles, según el texto de la ley, representan las po-sibles barreras y restricciones que ésta impone sobre los electores en torno a la consulta plebiscitaria a celebrarse el 14 de noviembre de 1993.
De entrada, recalcamos que la Legislatura, al aprobar la Ley del Plebiscito de 1993, dispuso que el elector tendría la oportunidad de expresarse sobre una de las tres (3) fór-mulas tradicionales que se han venido debatiendo en Puerto Rico por las últimas cinco (5) décadas, a saber: la Estadidad, el Estado Libre Asociado de Puerto Rico y la Independencia. Por consiguiente, la papeleta, que se limita a tres (3) columnas correspondientes a cada una de las opciones políticas mencionadas, no permitiría una expre-sión afirmativa en torno a otra posible fórmula.
Por otro lado, el Art. 3 de la Ley Núm. 22, supra, 1993 Leyes de Puerto Rico 103-104, dispone para que los tres (3) partidos políticos que durante décadas han propulsado en nuestra Isla dichas opciones sean los que le sometan a la Comisión Estatal de Elecciones una definición concisa y clara, sobre las aspiraciones de dichos organismos en torno a esas opciones políticas.
Según el marco legal delineado, nos toca ahora discernir la naturaleza y la magnitud del daño que los demandantes alegan que sufrirían debido a la primera limitación que la *511ley aparenta imponer: el hecho de que la misma restringe la votación a tres (3) columnas en las que solamente apa-recerían las fórmulas ya mencionadas. En torno a esa si-tuación los apelantes alegan que se verían privados abso-lutamente de votar por las definiciones y/o fórmulas de su preferencia sin que la Legislatura les hubiera concedido la oportunidad de tener otro acceso a la papeleta.
El daño que los apelantes esbozan parece ser, de pri-mera impresión, de gran magnitud. Ahora bien, para poder abordar el tema en torno a la proporción del alegado daño debemos poner ante nosotros la interrogante siguiente: ¿Resulta razonable que la Legislatura haya limitado las opciones del electorado a aquéllas que han sido histórica-mente discutidas y diseminadas a través de todos los foros y medios de comunicación por las últimas décadas? Si re-solvemos en la afirmativa, entonces claramente el su-puesto daño que pudiesen sufrir los demandantes no tiene la dimensión alegada por éstos, por lo que procedería sope-sar los intereses implicados para poder hacer una determi-nación en torno a la constitucionalidad del estatuto impugnado. De otra manera, tendríamos que someter tal estatuto a un escrutinio estricto. Veamos.
IV
La ley sobre la cual hoy nos expresamos debe ser anali-zada tomando en cuenta la realidad histórica y política de nuestro Pueblo. No es que vayamos a limitar nuestra revi-sión a aquello que resultaría ser “práctico”, sino que hay que entender que el Derecho no es un instrumento creado por seres imaginarios para ser aplicado en las tinieblas de lo abstracto. Debemos tener presente que el estatuto en cuestión es producto del proceso político de la Rama Legis-lativa dirigido por los líderes de nuestro País, los que, a su vez, están sometidos a las realidades históricas de Puerto Rico.
*512Como ya hemos señalado, la ley ante nuestra considera-ción permite la expresión sobre las tres (3) fórmulas de status que tradicionalmente se han discutido en todos los foros de nuestra Isla. El criterio utilizado por el legislador se fundamenta, en cuanto a las fórmulas contenidas en la papeleta de votación, en el debate histórico al que nuestro Pueblo ha sido expuesto. No se trata de impedir el derecho a la expresión de ideales que, aunque nunca han tenido un respaldo sustancial de nuestro Pueblo, han sido tradicio-nalmente sostenidos por un sector minoritario del mismo. Todo lo contrario: el derecho de las minorías está plena-mente garantizado. La Ley del Plebiscito de 1993 otorga los mismos derechos a las tres (3) fórmulas propuestas á pesar de que el partido político que promulga la Indepen-dencia no ha tenido un respaldo mayor al cinco porciento (5%) del electorado a través de las últimas décadas. Es obvio que la intención del Legislador era incluir todas las fórmulas que seriamente se han discutido en nuestro país, irrespectivamente del respaldo electoral que éstas gozan. Así lo hizo.
Por otro lado, los apelantes no parecen estar de acuerdo con la consulta, lo que deja en entredicho el alegado daño sufrido por éstos como consecuencia de la exclusión de otras fórmulas. A esos efectos, en su demanda original los apelantes sugirieron que la consulta sería un ejercicio fútil de los electores puertorriqueños ya que, según ellos, “no existe un compromiso del Congreso de los Estados Unidos de honrar la voluntad del Pueblo según ésta sea expresada en el plebiscito”.
Por estas razones, resolvemos que el daño que alegan sufrir los demandantes, en cuanto a este primer obstáculo, no es severo e irrazonable. Véase Burdick v. Takushi, supra. Pasemos ahora a discutir la magnitud del daño que la segunda carga que presenta la ley le ha causado a los apelantes.
*513V
Según los apelantes, la disposición que le permite a los partidos políticos definir las tres (3) fórmulas propuestas restringe severamente su derecho al voto y a la libre aso-ciación, ya que ellos alegan que no se les permitió partici-par en el debate político que culminó en las definiciones específicas de cada una de las tres (3) fórmulas.
Al aprobar la Ley del Plebiscito de 1993, la Asamblea Legislativa reconoció, como hemos dicho, que hay tres (3) fórmulas históricas entre las que se ha debatido nuestro Pueblo durante generaciones.
Se dispuso en dicha legislación que los partidos, como instrumentos políticos que históricamente han represen-tado y funcionado en gran medida en torno a las tres (3) opciones políticas de status, debían informar a la Comisión Estatal de Elecciones, dentro de un plazo de treinta (30) días dispuesto en la ley, la definición de la fórmula de status que promulgarían y defenderían durante la campaña política. Al igual que la Ley del Plebiscito de 1967,(6) la Ley del Plebiscito de 1993 dispuso que las agrupaciones que cumpliesen con determinados requisitos podrían defender una de las tres (3) fórmulas de status en caso de que uno de los tres (3) partidos políticos optara por no participar en la consulta. Los tres (3) partidos políticos principales de Puerto Rico: el Partido Nuevo Progresista, el Partido Popular Democrático y el Partido Independentista Puertorri-queño, optaron por participar en la consulta, viabilizando de esta forma la representación vigorosa de las “tres co-rrientes ideológicas principales de nuestro desarrollo his-tórico”(7) a través de las colectividades que tradicional-*514mente han aglutinado a los seguidores de las tres (3) opciones de status.
La “libre participación del ciudadano en las decisiones colectivas” está cobijada bajo nuestra Constitución, que re-conoce el derecho al sufragio universal, igual, directo y secreto.(8) Dicho derecho constitucional al sufragio está ga-rantizado no sólo en las elecciones generales sino, además, en plebiscitos y consultas como la dispuesta por la Ley del Plebiscito de 1993. Ahora bien, la participación del elector en decisiones colectivas, para hacerse efectiva y dinámica, se ha canalizado tradicionalmente a través de los partidos políticos.(9) Independientemente de la erosión de poder que puedan sufrir los mismos en algunos de los sistemas polí-ticos contemporáneos, la realidad inescapable es que “[l]a *515democracia moderna funciona mediante los partidos políticos”. Fuster v. Busó, 102 D.P.R. 327, 347 (1974).(10)
Precisamente en Fuster v. Buso, supra, este Tribunal resolvió que no viola el derecho al voto el que se certifique electo a un candidato a la Cámara de Representantes por adición, que obtuvo sustancialmente menos votos que otro candidato, debido a que el candidato certificado había sido postulado por un partido que había retenido su franquicia electoral mientras que el candidato que había obtenido una cantidad mayor de votos había sido postulado por un par-tido que no quedó inscrito. Los partidos políticos
...han llegado a asumir un rol cada vez más extenso e impor-tante en el funcionamiento cotidiano de los Estados modernos [por lo que] existe una correlación entre el sistema de partidos y el ordenamiento constitucional. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico [San Juan, Ed. C. Abo. P.R., 1986, Vol. I,] pág. 582. El ciudadano raramente par-ticipa como individuo aislado y lo hace en cambio como miem-bro de complejas formaciones sociales. Desde el punto de vista sociológico los partidos se presentan como organizaciones es-pontáneas caracterizadas por una comunidad de concepciones o de intereses políticos. P.I.P. v. C.E.E., 120 D.P.R. 580, 616-617 (1988).(11)
*516Por los motivos expuestos, no resulta ofensiva a los de-rechos fundamentales de los apelantes la disposición de la Ley del Plebiscito de 1993 que confiere a los partidos polí-ticos la respectiva defensa de las tres (3) fórmulas de status. Resultaría absurdo obligar a la Legislatura a esco-ger otro método cuando nuestra historia legislativa y la correspondiente doctrina jurisprudencial ha sancionado el método escogido.
VI
A diferencia de la Ley del Plebiscito de 1967, la Ley del Plebiscito de 1993 no dispone que en la papeleta de vota-ción se incluyan las definiciones de las fórmulas de Estadi-dad, Estado Libre Asociado e Independencia. Las llamadas “definiciones” de status para la consulta de 1993 no son sino aspiraciones propuestas por los tres (3) partidos polí-ticos principales que representan las “tres corrientes ideo-lógicas principales de nuestro desarrollo histórico”.
Más aún, mientras que en la Ley del Plebiscito de 1967 la propia Asamblea Legislativa redactó lo que significaría un voto a favor de cada una de las tres (3) fórmulas de status y dispuso para la inclusión de tales “definiciones” en la papeleta de votación, la Ley del Plebiscito de 1993 dis-puso en su Art. 1 que:
Los respectivos partidos políticos principales o cualquier agrupación, organización o entidad certificada o seleccionada para defender una de las tres (3) fórmulas de status, redactarán la definición de la fórmula de status que promulguen y defien-den [sic] durante el proceso plebiscitario que se autoriza en esta ley. 1993 Leyes de Puerto Rico 103.
*517La citada disposición constituye un ejercicio razonable de la discreción del Poder Legislativo. A través de esta dis-posición se evita que una Asamblea Legislativa controlada por una mayoría parlamentaria pueda inclinar la balanza indebidamente a favor de una de las tres (3) opciones de status mediante la definición de dichas fórmulas.
Permitirle a cada elector escoger dentro de una misma fórmula aquella parte de la definición con que esté total-mente de acuerdo y rechazar dentro de esa misma fórmula aquella parte de la definición con que no simpatiza, frusta-ría el objetivo de la consulta que es recoger en la forma más adecuada posible el sentir del Pueblo en cuanto a su preferencia sobre unas fórmulas políticas que, aunque en sus detalles pudiesen contener varias alternativas, se fun-dan en unos principios abarcadores y fundamentales que han sido discutidos extensamente en Puerto Rico por largos años. Si cada elector pudiese emitir su voto de la ma-nera en que pretenden los apelantes, ello provocaría una desenfrenada fragmentación del voto que impediría una mayoría no sólo en esta consulta, sino en cualquier con-sulta futura. Véanse, en general: Munro v. Socialist Workers Party, supra, pág. 196; Storer v. Brown, 415 U.S. 724 (1974); The Federalist Papers, Núm. 10, pág. 77.
Al aplicar el balance de intereses tenemos que reconocer que el Estado tiene interés legítimo en evitar una desen-frenada fragmentación (Munro v. Socialist Workers Party, supra; Burdick v. Takushi, supra); en eliminar la posibili-dad de confusión por parte de los votantes limitando el número de opciones específicas ofrecidas en la papeleta (Lubin v. Panish, supra, pág. 708), y en garantizar mayorías o pluralidades sustanciales (Bullock v. Carter, 405 U.S. 134, 145 (1972)). Veáse, además, Storer v. Brown, supra.
Tales intereses del Estado propenden a alcanzar el ob-jetivo cardinal del estatuto, el cual, como hemos señalado, es el de recoger el sentir del electorado puertorriqueño so-*518bre su futuro político. Así lo reconoce en este mismo caso uno de los ilustres miembros de este Tribunal al señalar que “el propósito de pulsar las preferencias tradicionales [de status] es un interés apremiante” del Estado. Ver Opi-nión concurrente y disidente del Juez Asociado Señor Ne-grón García. A su vez, la Legislatura persigue establecer un proceso eleccionario mediante el cual se minimice la confusión de los votantes, lo que se logra al someterle al electorado papeletas que sean manejables y entendibles. Dichos objetivos son del más alto orden. Bullock v. Carter, supra, págs. 144-146; Lubin v. Panish, supra, pág. 715. Sostenemos que el Estado logra cumplir con su objetivo al permitirle al elector que se exprese sobre una de las tres (3) fórmulas, evitando de esa manera que éste se tenga que enfrentar a una posible infinidad de modalidades que inte-lectualmente se pudiesen concebir dentro de cada una de las opciones políticas sin que históricamente hayan sido sustentadas en forma palpable por sector alguno del Pueblo.
<1 1 — 1
Por último, debemos enfatizar que las mal llamadas “definiciones” de las tres (3) opciones de status no equiva-len a las fórmulas de status como tradicionalmente se co-nocen por los puertorriqueños. Un voto por cualquiera de las tres (3) fórmulas de status que aparece en la papeleta de la consulta de 14 de noviembre de 1993 no constituye necesariamente una afirmación de apoyo a cada uno de los aspectos elaborados por los partidos políticos en sus “definiciones”. Estas “definiciones” de las fórmulas de status son más análogas a una promesa contenida en la pla-taforma de un partido, o a un propuesto mandato político, que a una definición jurídicamente precisa y taxativa. Por su propia naturaleza constituyen propuestas que, tras la *519consulta, seguirán sujetas a la negociación política, a la influencia de grupos de interés y al consenso.(12)
El Imperio del Derecho no puede edificarse sobre terre-nos baldíos y carentes de realidad. Es por ello que no po-demos cerrar los ojos ante la realidad de que, a través de la campaña publicitaria realizada por los tres (3) partidos po-líticos y por la Comisión Estatal de Elecciones, esta distin-ción entre las “definiciones” propuestas y las tres (3) fór-mulas de status no se estableció de forma clara ante el electorado. Por ello, a pesar de que el daño de los apelantes no es de tal magnitud que transgreda sus derechos funda-mentales como electores, reconocemos que si ellos están en desacuerdo con la definición de aquella fórmula que alega-damente respaldan, a tal grado que su conciencia no les permite emitir su voto por esa fórmula, al menos dentro del contexto de esta consulta, entonces deben poder expre-sar ese rechazo de alguna forma ya que “una reglamenta-ción electoral razonable no puede requerir que los votantes abracen una posición que ellos no respaldan”. Burdick v. Takushi, supra, pág. 256.
Es por ello que estamos de acuerdo con el remedio que el Tribunal ha provisto. El mismo permite votar en blanco a todas aquellas personas que no quieran suscribir una de las fórmulas por estar en desacuerdo con las definiciones ofrecidas por los respectivos partidos políticos. Dicho reme-dio es de fácil implantación; no resulta oneroso ni en forma alguna contraviene el propósito expreso de la Legislatura al ádoptar el estatuto en cuestión. A su vez, el remedio le provee un mecanismo para votar en contra de las tres (3) fórmulas a aquellos electores que no respaldan alguna de dichas fórmulas por tener una concepción distinta de las *520mismas. Dicho remedio constituye, pues, un balance armo-nioso de todos los intereses implicados en este caso.
Al descargar nuestra función revisora, no hicimos sino seguir el principio de que “[c]uando un estatuto resulta defectuoso por exclusión existen dos vías remediales: de-clarar su nulidad y negar sus beneficios a toda la clase beneficiada legislativamente, o extenderlos para incluir a los perjudicados con la exclusión”. P.R.P. v. E.L.A., 115 D.P.R. 631, 641-642 (1984), opinión del Juez Asociado Se-ñor Negrón García.
Más aun, rio debemos obviar el hecho de que para justifi-car la declaración de inconstitucionalidad de esta ley no “es suficiente recurrir a un slogan poco coherente, como ‘partidocracia’... Resulta difícil imaginar cómo la revisión judicial podría subsistir si las adjudicaciones constitucionales se basan en la noción personal -e igualmente idiosincráti-ca — de los jueces sobre si una medida legislativa responde a intereses ‘partidistas’ o de ‘sana política pública’ ”.(13) ¿No resulta, acaso, más cónsono con la genuina democracia una ley que provee para la definición de las tres (3) fórmulas de status por los tres (3) partidos políticos que tradicional-mente las han representado y defendido, que un estatuto que pone en manos de la mayoría parlamentaria la redac-ción de las definiciones de tales fórmulas?(14)
Una cosa es la determinación de la constitucionalidad de una medida legislativa y otra muy distinta es la sabi-duría o conveniencia política de determinada ley. La pri-*521mera es provincia exclusiva de la rama judicial;(15) ésta última compete a las ramas políticas.!16)
En resumen, ante los hechos particulares del caso de autos y a la luz de los principios de hermenéutica descritos, entendemos que se provee un remedio que salva la laguna estatutaria en cuanto a aquellos electores que no estén de acuerdo con las definiciones partidistas sometidas en vir-tud de la legislación de marras.!17)

Por los fundamentos antes expuestos, estamos conformes con la Opinión Per Curiam del Tribunal y con las resolu-ciones que deniegan las mociones de reconsideración de los apelantes.

- O -

(1) Los términos “plebiscito”, “referéndum” y “consulta” tienen significados diferentes.
“Tanto en un plebiscito, como en un referéndum, los ciudadanos únicamente pueden responder ‘sí’ o ‘no’; no hay más opciones, aunque, desde luego, puede ejer-cerse la abstención, así como el voto en blanco, o la anulación voluntaria del voto. Si al ciudadano se le presentan en la papeleta de votación varias opciones, en ese caso la consulta recibe el nombre particular de opción, que es diferente al plebiscito y al referéndum. [En Puerto Rico], el 23 de julio de 1967 se celebró lo que se llamó un plebiscito, que en sentido estricto fue una opción, con relación a la condición jurídico-política de la Isla. Se puede afirmar que dicha consulta no cumplió con los requisitos necesarios para ser tenido como verdadero plebiscito. ... En cuanto al formato que *505tuvo la consulta fue más bien una opción que un plebiscito. (Énfasis suplido.) R. Garzaro, “Plebiscito y Referéndum”, 50 (Núms. 1-2) Rev. C. Abo. P.R. 3, 11 (1989).


(2) En su Demanda de Intervención la Federación de Universitarios Pro Inde-pendencia (F.U.P.I.) expone:
4. Las actuales fórmulas expuestas bajo la Ley del Plebiscito, Ley Núm. 22, de 4 de julio de 1993, no contemplan los siguientes renglones que la interventora con-sidera esenciales para un proceso democrático descolonizador, entre otros: (a) La excarcelación de los presos políticos y de guerra puertorriqueños; (b) la participación como votantes de los puertorriqueños residentes en los Estados Unidos; (c) formas *507más democráticas de distribución de los fondos y organización de la ley habilitadora del plebiscito; (d) medidas encaminadas a desmilitarizar a Puerto Rico tales como: la devolución de las tierras en poder del ejército de los Estados Unidos al pueblo puer-torriqueño como fundamental para la preservación y mejoramiento del ambiente y la producción agrícola, la eliminación del servicio militar obligatorio de los puertorri-queños en el ejército de los Estados Unidos y no condicionar las ayudas económicas estudiantiles a la inscripción previa de ese cuerpo militar extranjero; (e) salida de Puerto Rico de los cuerpos represivos extranjeros como la C.I.A., F.B.I., Servicio Secreto, R.O.T.C. y agencias de espionaje e inteligencia de los Estados Unidos; (f) procurar el cumplimiento de las disposiciones de Derecho Internacional de las Na-ciones Unidas relativas al ejercicio del derecho de autodeterminación del pueblo puertorriqueño. Demanda de Intervención, pág. 2.


(3) En la jurisdicción federal, el derecho al voto y a la libre asociación política son dos (2) derechos distintos pero coincidentes:
... el derecho de los individuos de asociarse para la promoción de creencias políticas y el derecho del elector capacitado, sin miras a su persuasión política, a emitir su voto de forma efectiva. (Traducción nuestra.) Williams v. Rhodes, 393 U.S. 23, 30 (1968).
Estos derechos surgen del derecho de asociación de la Primera Enmienda de la Constitución federal y se hizo extensivo a los estados a través de la Decimocuarta Enmienda. Así, en N.A.A.C.P. v. Alabama, 357 U.S. 449 (1958), el Juez Harlan ex-presó que la libertad de asociarse para lograr la propulsión de las ideas y creencias es inseparable del aspecto de libertad garantizado por la cláusula del debido proce-dimiento de ley de la Decimocuarta Enmienda.


(4) En el caso de Anderson v. Celebrezze, 460 U.S. 780 (1983), el Tribunal hizo determinaciones sobre la constitucionalidad de una ley de Ohio que le requería a los candidatos a la Presidencia presentar una declaración de candidatura y nominación por petición dentro de una fecha límite. Debido a que el candidato demandante no presentó a tiempo su declaración al respecto, se le impidió aparecer en la papeleta. El Tribunal entendió que dicho estatuto violaba los derechos constitucionales al voto y a la libre asociación, considerando que la necesidad de una fecha límite temprana no era suficiente para superar la restricción al proceso nacional electoral y al interés de los electores de asociarse para expresar su apoyo a un candidato y sus ideas.


(5) En el caso de Burdick v. Takushi, 504 U.S. 428 (1992), el Tribunal Supremo federal sostuvo la validez constitucional de una ley de Hawaii que prohibía la opción de libre acceso (write-in) y que requería que un candidato participara en las prima-rias para lograr que apareciera su nombre en la papeleta de las elecciones generales. Determinó el Tribunal que el daño causado a los candidatos al no permitir el acceso a la papeleta no era una restricción irrazonable de sus derechos de Primera y Deci-mocuarta Enmiendas por ser de naturaleza limitada. Además, los intereses legítimos del Estado, como por ejemplo evitar la dilución del voto, superaban el interés del elector de poder escoger a un candidato en una fecha tan cercana al evento electoral.


(6) Ley Núm. 1 de 23 de diciembre de 1966 (16 L.P.R.A. ants. sees. 844-938).


(7) Véase la Exposición de Motivos de la Ley Núm. 22 de 4 de julio de 1993, Leyes de Puerto Rico, pág. 102.
*514“Tomamos conocimiento judicial de que en Puerto Rico existen y se debaten básicamente tres pensamientos ideológicos legítimos en cuanto a su destino político como pueblo: la estadidad, autonomía e independencia. Históricamente estos derro-teros han formado parte de la aspiración y expresión individual ciudadana, tomado cuerpo colectivo, y previa inscripción, participa[n]do como partidos políticos en los procesos eleccionarios generales. También se ha manifestado en consulta plebiscita-ria celebrada a los fines de pulsar la opinión pública en determinada época respecto a una redefinición o modificación de las relaciones básicas entre Puerto Rico y los Estados Unidos. P.P.D. v. Ferré, Gobernador, 98 D.P.R. 338 (1970).” P.S.P. v. E.L.A., 107 D.P.R 590, 624 (1978), opinión concurrente del Juez Asociado Señor Negrón García.
Desde principios del Siglo XX, “Puerto Rico se enfrenta a la triple disensión que ha afectado nuestra política desde entonces: anexionismo, autonomismo y separa-tismo .... En 1967 nuestro pueblo aprendió que la cuestión del status puede plan-tearse con votos limpios en un procedimiento dedicado a ese propósito: el plebiscito. No debe subestimarse el impacto que este acontecimiento histórico tiene que haber tenido én nuestra alma colectiva. Por vez primera en su historia nuestro pueblo tuvo ante sí las tres alternativas generadas hace un siglo e hizo una decisión. Sabe ya que puede hacer otra distinta en otros plebiscitos, en cualquier momento que desee, y lo que es más importante, sabe que las elecciones no son para eso.” J.M. García Passa-lacqua, La Alternativa Liberal, 25 (1974).


(2) Preámbulo, Const. E.L.A.; Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1.


(9) Los más férreos defensores de la democracia han reconocido la preeminencia de los partidos como vehículos que facilitan la organización y efectividad colectiva de los individuos. James Madison, el “Padre de la Constitución” de Estados Unidos y uno de los propulsores de la Carta de Derechos de la Constitución federal, defendió la existencia de los partidos políticos y expresó que sin ellos “necesariamente habría una alarma universal para la seguridad pública o la extinción absoluta de la libertad”. The Federalist Papers, Núm. 51, pág. 320.


(10) “En ausencia de una negociación política productiva o un proceso político defmitorio no debemos dudar que los anexionistas continuarán intentando lograr la mayor vinculación política por la vía de la decisión judicial y otro tanto harán los defensores del Estado Libre Asociado. Permanece, sin embargo, inalterada nuestra conclusión de que estas ‘no son cuestiones a dilucidarse por las cortes ... sobre bases puramente jurídicas’. Su solución correponde a la acción de los partidos políticos y las ramas legislativas y ejecutivas.” (Enfasis suplido.) N. Colón Martínez, La asignación de funciones extrajudiciales al poder judicial, 43 (Núm. 4) Rev. C. Abo. P.R. 597, 599-600 (1982).


(11) La opinión concurrente del Juez Rigau en García Passalacqua v. Tribunal Electoral, 105 D.P.R. 49, 74 (1976), provee una útil sinopsis sobre la preeminencia de los partidos políticos como los vehículos por excelencia de la voluntad popular:
“La soberanía popular!, señala,] la tiene el electorado, la hace efectiva a través de los partidos políticos, éstos al llegar al poder forman gobierno. El gobierno siem-pre recordará que la voluntad del pueblo es la fuente del poder público y que de allí emana su poder. La elección lo que ha hecho es legitimar el ejercicio de ese poder. Puede verse por qué se considera fundamental la función de los partidos políticos en el sistema democrático moderno.
Lo anterior no quiere decir, desde luego, que el interés del partido es lo principal y que todo otro interés debe supeditarse a aquél. Ibdo político y todo gobernante serio sabe que lo principal es el interés general del país, el bien común. Todos los demás *516intereses tienen una posición inferior al bien común. Lo que lo anterior reconoce es la realidad histórica y práctica de que una democracia saludable funciona a través de los partidos políticos y no a través de votos fuera de partido, sin programa, sin líderes y sin rumbo. No solo es esto una realidad histórica sino que es una cuestión fundamental pues el asunto va al corazón de la responsabilidad política, de la sustancia moral de todo gobierno. (Énfasis suplido.)


(12) La abogada del apelante Colón Martínez, licenciada Celina Romany, reco-noció en la vista oral celebrada ante este Tribunal el 3 de noviembre de 1993 que las “definiciones” redactadas por los partidos políticos son “diferentes manifestaciones” de las tres (3) fórmulas de status tradicionales.


(13) J.J. Álvarez González, Derecho Constitucional, en Análisis del Término 1990-1991 del Tribunal Supremo de Puerto Rico, 61 (Núm. 4) Rev. Jur. U.P.R. 637, 786 n.770 (1992).


(14) Los apelantes Sánchez Vilella y Colón Martínez señalan, inter alia, en su alegato de apelación ante este Tribunal, que
“[l]a deficiencia de la Ley no estriba en que el estado someta las tres fórmulas al voto de los electores, sino en la complicidad del Estado y los partidos políticos al conceder la Legislatura un monopolio y subvencionar la delegación a los partidos políticos de la definición y contenido de dichas fórmulas.” Escrito y alegato de apela-ción, pág. 19.


(15) Bajo el sistema democrático de gobierno que rige en Puerto Rico, la autori-dad para interpretar la Constitución y las leyes del país reside exclusivamente en la Rama Judicial ... La Rama Judicial puede resolver que determinada facultad le co-rresponde tan solo a otra Rama, pero la interpretación al efecto es atributo exclusivo de los tribunales. Santa Aponte v. Ferré Aguayo, 105 D.P.R. 670, 671 (1977).


(16) La determinación inicial que tomen los poderes públicos —Legislativo y Ejecutivo— sobre lo que es un fin público es revisable por el Poder Judicial. Sin embargo, en el desempeño normal de nuestras funciones revisoras bajo el sistema de separación de poderes, los tribunales debemos actuar con prudencia y deferencia a la voluntad legislativa, siempre que la misma esté enmarcada dentro del esquema constitucional y aunque como magistrados discrepemos personalmente de la bondad de los actos legislativos: P.I.P. v. C.E.E., 120 D.P.R. 580, 611 (1988).


(17) Tomamos conocimiento judicial de que la Comisión Estatal de Elecciones ha cumplido con nuestra Sentencia de 4 de noviembre de 1993 al difundir el mensaje de que si los electores no están de acuerdo con las definiciones de las fórmulas de status propuestas por los partidos políticos podrán depositar su papeleta en blanco en la consulta de 14 de noviembre de 1993.